Title: From George Washington to Board of War, 4 November 1783
From: Washington, George
To: Board of War


                  
                      4 November 1783
                  
                  Major Allen McLane late of the Continental Army under my command informs me that John Pierce Esquire pay master General and Commissioner of Army accounts Doth not consider himself authorized by the resolution of congress, and construction of the Honorable board of war to adjust his claims to half pay for life and refers the Major to Lieut. Col. H. Lee to be provided for with the other officers of his legion.  Major McLane has served in the army of the United States from the Commencement of the war early in the year 1777.  he raised a full company which was attached to one of the 16 additional regiments.  on his joining the continental army he was selected to command a party of observation and on the Incorporation of those Regiments into other Regiments of the several States he was appointed to the command of Major Lees’ partizan Infantry July 13. 1779. and served with great reputation in Lee’s legion till March 1781.  the Major was then transferred to the Army under the Baron Steubens’ command in Virginia—he commanded a detachment from the Marquis De’Lafayettes’ Infantry and under the immediate orders of the board of war, and commander in chief till after the Seige of York and he was permitted to retire on half pay for life on the 31st day of December 1781.  Given under my Hand and Seal at Rocky Hill the 4th day of November 1783
                  
                     Go: Washington
                  
               